Citation Nr: 1000192	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-15 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to an initial compensable rating for 
recurrent left ankle strain.

2.  Entitlement to an initial compensable rating for 
recurrent right ankle strain

3.  Entitlement to service connection for a disability 
manifested by right foot pain.



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from June 2000 to 
September 2006.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia. 

Because the Veteran has disagreed with the initial 
noncompensable ratings assigned following the grants of 
service connection for recurrent left ankle strain and for 
recurrent right ankle strain, the Board has characterized 
these claims in light of the distinction noted in Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran's service-connected left and right recurrent 
ankle strain are each manifested by subjective complaints of 
pain and weakness, but no objective evidence of limitation of 
motion or function.

3.  The medical evidence reflects that the Veteran does not 
have a current right foot disability. 


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for 
recurrent left ankle strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.655, 4.71a, Diagnostic Code 5271 (2009).

2.  The criteria for an initial compensable rating for 
recurrent right ankle strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.655, 4.71a, Diagnostic Code 5271 (2009).

3.  The criteria for service connection for right foot pain 
are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 and Supp. 2008)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.  
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a  
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any  
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  
        
In this appeal, a pre-rating letter dated in May 2007 
provided notice of what was needed to substantiate the claims 
for service connection and provided the Veteran with notice 
of the type of evidence needed to establish a disability 
rating and effective date consistent with Dingess/Hartman.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to 
his claims.  The July 2007 RO rating decision reflects the 
initial adjudication of the claims on appeal.  Hence, the May 
2007 letter-which meets all four of Pelegrini's content of 
notice requirement- also meets the VCAA's timing of notice 
requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs) and a May 2007 QTC 
examination report.  In addition, various written statements 
provided by the Veteran are associated with the claims file.  
The RO attempted to provide an additional QTC examination in 
April 2009 to address the severity of the Veteran's bilateral 
ankle disabilities and the etiology of the right foot pain, 
but the Veteran failed to report for this examination.  The 
duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA 
regulations, it is incumbent upon the Veteran to submit to a 
VA examination if he is applying for, or in receipt of, VA 
compensation or pension benefits.  See Dusek v. Derwinski, 2 
Vet. App. 519 (1992).  Under these circumstances, the Board 
finds that further development is not necessary, and may 
proceed without prejudice to the Veteran. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate his claims the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased ratings

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as 
here, the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.

The Veteran is currently assigned a noncompensable disability 
rating for his service-connected right and left ankle 
disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 5271 
for limitation of motion.  Under Diagnostic Code 5271, a 10 
percent rating is assigned for moderate limitation of ankle 
motion.  Marked limitation of ankle motion warrants a 20 
percent evaluation.  

Normal range of motion for the ankle is 20 degrees for 
dorsiflexion and 45 degrees for plantar flexion.  38 C.F.R. § 
4.71, Plate II. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Service treatment records show that the Veteran was treated 
for complaints of right and left ankle pain.

A May 2007 QTC examination report reflects that the Veteran 
complained of pain in each ankle associated with weakness, 
stiffness, and giving away.  It occurred constantly.  The 
pain does not travel.  It is aching and sticking in nature, 
5/10 in severity, elicited by physical activity, relieved by 
rest and Tylenol. He can function without medications.  There 
is no incapacitation.  There are no functional impairments.  
He can do all regular activities.  Musculoskeletal 
examination revealed no signs of calluses of abnormalities 
due to footwear.  His posture and gait was normal and the 
Veteran did not require a device.  Examination of each ankle 
was normal.  Dorsiflexion of the right and left ankles to 20 
degrees and plantar flexion to 45 degrees, bilaterally.  
There was no deformity.  The ankle joints were not in fixed 
positions.  The diagnosis was bilateral ankle strain as 
evidenced by chronic complaints of bilateral ankle pain since 
twisting left and right ankle while playing basketball.  X-
rays of each ankle were negative.

In an addendum, the QTC examiner reconciled the diagnosis for 
the bilateral ankles, and concluded that even thought the 
examination and x-ray findings were negative, his diagnosis 
was recurrent bilateral ankle strain.

These findings show that the Veteran has normal motion of 
each ankle, thus, a compensable rating for the Veteran's 
service-connected right and left ankle disabilities is not 
warranted under Diagnostic Code 5271.  The Board is also 
aware of the Veteran's complaints of pain and stiffness in 
his ankles.  There is however, no objective evidence that 
pain on use of the joint results in limitation of motion or 
function to a degree which would support a compensable 
rating.  

As noted above, the Veteran was scheduled for a QTC 
examination in April 2009 to determine the present severity 
of these disabilities, but failed to report or provide any 
reason for such failure.  When a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim without good cause, the claim shall be 
rated based on the evidence of record.  Examples of good 
cause include, but are not limited to, illness of the 
Veteran, or illness or death of a family member.  38 C.F.R. § 
3.655(a),(b).  

In September 2009, the Veteran was furnished a supplemental 
statement of the case containing the provisions of 38 C.F.R. 
§ 3.655, and notice that the Veteran's claims were denied in 
accordance with those provisions.  The April 2009 letter 
notifying the Veteran of his scheduled examination and the 
September 2009 supplemental statement of the case were mailed 
to the Veteran's address of record and were not returned as 
undeliverable.  The Veteran has not made an attempt to 
explain to the RO why he failed to report for the scheduled 
VA examination relevant to these claims.

Since the Veteran failed to appear to his scheduled 
examination in April 2009, without offering any explanation 
for his failure to cooperate, the Board has no alternative 
but to evaluate the claims for increase based on the evidence 
of record, which does not support a compensable rating for 
his service-connected right and left ankle disorders.  See 38 
C.F.R. § 3.655.  As the preponderance of the evidence is 
again that the claims for higher initial rating for service-
connected left and right ankle strain, the benefit-of-the-
doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has considered whether there is any basis 
for assignment of an extraschedular rating, and concludes 
that there is not.  There is no reported interference with 
employment, repeated hospitalization, or other functional 
limitation such as to render application of the regular 
schedular provisions impractical.  As such, there is no basis 
for assigning an extraschedular rating.  38 C.F.R. § 3.321.

III.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Initially, the Veteran's STRs do not demonstrate treatment 
for or a diagnosis of a right foot disorder.  The Veteran's 
May 2006 separation physical examination reflects that the 
Veteran noted foot pain, but no diagnosis or objective 
medical findings were provided. 

Post-service medical records consist of a May 2007 QTC 
examination report that reveals that on physical examination 
there was no atrophy or tenderness, edema or painful motion 
of the right foot.  Palpation of the plantar surface revealed 
no tenderness.  Achilles tendon showed good alignment.  The 
Veteran did not have limited function and did not require any 
type of corrective shoe wear.  Gross examination of all 
joints and muscle groups were within normal limits.  An x-ray 
of the right foot was negative.  The diagnosis was right foot 
strain and chronic history of right foot condition, right 
foot pain, right foot problems, and negative findings on 
right foot x-ray in spite of complaints of problems with the 
right foot.  

In an addendum, the QTC examiner reconciled the diagnosis for 
the right foot condition, concluding that x-rays as well as 
examination of the right foot were normal.  He stated there 
is no diagnosis.  The physical examination and the history do 
not support the history given by the Veteran.  

In this case, the evidence of record fails to support a 
finding that the Veteran is diagnosed with a right foot 
disorder.  In this regard, the QTC examiner, in his addendum, 
clearly opined that the Veteran did not have a diagnosed 
right foot disorder, despite the Veteran's complaints of 
pain.  The Board points out that, like other symptoms, pain, 
numbness, and weakness, alone, without a diagnosed or 
identifiable underlying malady or disability, does not 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  Thus, the Board finds that the medical evidence 
in this case fails to establish the Veteran has a current 
right foot disorder, and he has not presented, identified, or 
even alluded to the existence of any such evidence.  In 
addition, as noted above, while the Veteran was scheduled for 
an additional QTC examination in April 2009, he failed to 
report.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1110.  Hence, where, as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant 
case, the claim for service connection for right foot pain 
must be denied because the first essential criterion for a 
grant of service connection-evidence of a current disability 
upon which to predicate a grant of service connection-has not 
been met.

The Board has considered the Veteran's statements that he has 
right foot pain that began in service.  The Veteran is 
competent as a lay person to report that on which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994). However, the Veteran is not competent to offer 
medical opinion as to a diagnosis of claimed disability as 
there is no evidence of record that the Veteran has 
specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Consequently, his statements with regard to 
his subjective complaints and his history are competent, but 
they do not constitute competent medical evidence for the 
purpose of establishing a current disability.

In sum, the Board finds that there is no competent evidence 
to support a finding that the Veteran currently has a right 
foot disorder upon which to predicate a grant of service 
connection.  Accordingly, the benefit of the doubt doctrine 
of 38 U.S.C.A. § 5107(b) is not for application in this case 
and the Veteran's claim for service connection for right foot 
pain must be denied.


ORDER

Entitlement to an initial compensable rating for recurrent 
left ankle strain is denied.

Entitlement to an initial compensable rating for recurrent 
right ankle strain is denied.

Service connection for a disability manifested by right foot 
pain is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


